Citation Nr: 1019257	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  He received the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective April 26, 2006.

The Veteran and his wife provided testimony before a Decision 
Review Officer (DRO) at the RO in February 2008.  A 
transcript is of record.  

In an April 2009 rating decision, a rating of 50 percent was 
granted, effective April 26, 2006.  A claimant is presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the appeal remains before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains a letter dated in January 2007 from 
Thomas Lozinski, Psy.D.  In February 2008, the RO submitted a 
request for treatment records to Dr. Lozinski together with a 
release submitted by the Veteran.  During the February 2008 
DRO hearing, the Veteran reported regular treatment from Dr. 
Lozinski.  The record does not show that any response was 
received to the February 2008 request for records.

If VA makes reasonable efforts to obtain relevant non-Federal 
records, but is unable to obtain them, VA will provide the 
claimant with oral or written notice of that fact.  38 C.F.R. 
§ 3.159(e) (2009).

The notice must contain the following information: 

(i) The identity of the records VA was 
unable to obtain; 

(ii) An explanation of the efforts VA 
made to obtain the records; 

(iii) A description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and 

(iv) A notice that the claimant is 
ultimately responsible for providing the 
evidence.
38 C.F.R. § 3.159(e)(1). 

It does not appear that the Veteran has received the required 
notice with regard to Dr. Lozinski's records.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should provide the Veteran with 
notice in accordance with 38 C.F.R. 
§ 3.159(e), that it was unable to obtain 
requested records from Dr. Lozinski. 

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).









_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


